Title: To Thomas Jefferson from James Wilkinson, 27 June 1805
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Mississippi River, near St. Genevieve June 27th. 05.
                  
                  In a case which excites the sharpest self-reproach & exposes me to severe reprehension, I venture to address myself directly to you, with the hope that you may spare me the publick humiliation, which I have merited by an inexcusable (tho innocent) omission of Duty.
                  The precise injunctions of the Law, relatively to the Oath of Office I am to take, as Governor of the Territory of Louisiana, had escaped my observation until the last Evening, and the discovery has perplext, mortified & confounded me beyond expression: whatever may be your Judgment on the occasion, it cannot exceed my own self-condemnation, and unhappily for me, I have nothing to offer in extenuation of my fault, but the frank confession of it.
                  To remedy my delinquency & to prevent publick Injury & inconvenience, as far as may be possible, I propose this Day to take the Oath of Office, before John Edgar Esqr. of Kaskaskias, Judge of the Court of Common pleas, for, the County of   in the Territory of Indiana, (evidence of which will accompany this Letter) and shall proceed to exercise my Civil functions, in all cases of exigency which may require prompt attention, relying on the recognition of the Government, (should it be found necessary) to confirm the Acts which may ensue.
                  In the mean time, I intreat of you Sir, to pardon my presumption & to indulge me so far, as to authorize Mr. Edgar or some other Gentlemen of Kaskaskias or St. Louis, to administer the oath agreably to the Letter of the Law; and you will thereby increase the Obligations already conferred on Sir 
                  Your Zealous, faithful, obliged &, permit me to add, Affectionate Servant
                  
                     Ja: Wilkinson 
                     
                  
               